Citation Nr: 1756989	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  08-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head contusion, including headaches and dizziness.

2.  Entitlement to service connection for left leg length discrepancy to include as secondary to service-connected residuals of left hip fracture.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  In a September 2017 letter, the Veteran was offered the opportunity to testify at another hearing with a VLJ.  He did not respond to the letter.  Thus, the Board will proceed without scheduling another hearing.  38 C.F.R. § 20.707 (2017).

In July 2010 and February 2012, the Board remanded the case for further development.  Regarding the issue of service connection for left leg length discrepancy, the requested development has not been completed; therefore, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

Previously, the Board remanded the issue of entitlement to service connection for left leg length discrepancy in order to obtain a VA examination as the January 2011 VA examination was inadequate because the VA examiner did not specifically address the question posed by the Board in its remand directive, that is, whether the hip fracture actually caused the left leg length discrepancy.  In February 2017, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's left leg length discrepancy is not due to the fracture as the Veteran had an open avulsion fracture of the greater trochanter which would be like a piece of bark being chipped off a tree trunk, there was no surgery needed and it did not affect the length of the limb.  The Board finds this opinion inadequate as the rationale is conclusory and does not address whether the Veteran's service-connected hip fracture aggravated his claimed leg length discrepancy.  Significantly, the VA examiner did not address the June 1973 treatment record stating that the Veteran walked with a slight limp.

Following the Board's February 2012 decision, in which the issue of service-connection for a head contusion was reopened and remanded for initial adjudication by the RO, the Veteran was afforded a VA examination in June 2017.  The examiner opined that the condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale for this opinion stated that there was no evidence to support worsening of headaches as a result of active duty service or injury, the Veteran reported significant worsening of his headaches only over the past 4-5 years and he was discharged in 1969.  The Board finds this opinion inadequate as the rationale is conclusory and is merely a recitation of facts.

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of the Veteran's residuals of a head contusion, including headaches and dizziness, and left leg length discrepancy.  The claim file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of a head contusion, including headaches and dizziness, and left leg length discrepancy had its onset during or is otherwise related to active service, including the inservice 1968 motorcycle accident.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current left leg length discrepancy is caused or aggravated by his service-connected left hip fracture.  

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner must also determine whether the headaches reported on enlistment to service in April 1966 increased in severity beyond the normal progression during active military service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




